Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00973-CV

                        IN THE INTEREST OF A.M.S., K.R.S., R.R.S., A.S.,
                             R.I.S., E.R.S., J.A.S., and N.M.S., Children

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017PA01328
                             Honorable Renée Yanta, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Father because he is indigent.

        SIGNED May 22, 2019.


                                                         _____________________________
                                                         Beth Watkins, Justice




1
  The Honorable Cynthia Marie Chapa is the presiding judge of the 288th District Court, Bexar County, Texas. The
termination order was signed by the Honorable Renée Yanta, who was the presiding judge of the 150th District Court,
Bexar County, Texas, at the time the order was signed.